937 F.2d 603Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Kenneth Duane BYNUM, a/k/a Christopher O'Reed Pittman, a/k/aMark Renard Bynum, Defendant-Appellant.
No. 91-5503.
United States Court of Appeals, Fourth Circuit.
Submitted June 18, 1991.Decided July 12, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CR-90-191)
Richard C. Bittner, Baltimore, Md., for appellant.
Richard D. Bennett, United States Attorney, Jamie M. Bennett, Assistant United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, PHILLIPS and MURNAGHAN, Circuit Judges.
OPINION
PER CURIAM:


1
Kenneth Duane Bynum appeals the sentence imposed by the district court and the court's refusal to allow him to withdraw his guilty plea.  Bynum pled guilty to one count charging him with possession of cocaine with intent to distribute in violation of 21 U.S.C. Sec. 841(a)(1) and one count of use of a firearm in connection with a drug trafficking crime in violation of 18 U.S.C. Sec. 924(c).  The district court found that Bynum was a career offender under U.S.S.G. Sec. 4B1.1 and sentenced him to 262 months imprisonment for the possession charge and 60 months imprisonment, to run consecutively, for the firearm charge.  He was also fined $100 and sentenced to six years of supervised release.


2
Our review of the record, which includes transcripts of hearings held before the district court, discloses that this appeal is without merit.  Bynum did not offer a fair and just reason to justify withdrawal of his guilty pleas.  See United States v. Haley, 784 F.2d 1218 (4th Cir.1986);  see also United States v. Moore, 931 F.2d 245 (4th Cir.1991).  Furthermore, Bynum's classification as a career offender and his resulting sentence were proper, U.S.S.G. Sec. 4B1.2.  Accordingly, we affirm the sentence and the plea.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.